DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  in line 3, it should be --a thickness of the first film-- instead of “a thickness of the second film” according to publication, paragraph 41.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: claim 5 recites the limitation "the first film end surface” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(1) and 102(a)(2) as being anticipated by JP 2004093873 (JP’ 873, see also Patent Translate, lines 336-392).
Re Claim 1: As shown in Fig. 1, JP’ 873 discloses a light control sheet 7, comprising: 
a light control sheet body having a front surface (top surface of 1A) and a back surface (bottom surface of 1B) opposite to the front surface, the light control sheet body including 
     a first film 1A/2A/3A having the front surface and including a transparent electrode layer 2A, 
     a second film 1B/2B/3B having the back surface and including a transparent electrode layer 2B, 
     a liquid crystal layer 4 formed between the first film and the second film, and 
     a sealant 5 covering an edge portion of the liquid crystal layer 4, 
wherein the second film 1B/2B/3B has a second film contact surface which includes a portion in contact with the liquid crystal layer 4 (via 3B within the sealant 5), the second film contact surface further includes a second film outer peripheral part (beyond the liquid crystal layer 4) on which the sealant 5 is formed, the second film outer peripheral part is extended along the edge portion of the liquid crystal layer 4, and when viewed in a first direction (downward direction) from the front surface to the back surface, the second film outer peripheral part does not overlap the first film 1A/2A/3A or the liquid crystal layer 4, and the second film outer peripheral part faces a second direction (upward direction) opposite to the first direction.
Re Claim 2: The light control sheet according to claim 1, wherein, as shown in Fig. 1 of JP’ 873, the second film outer peripheral part has, in a cross section along the first direction, a width greater than or equal to a sum of a thickness of the second film 1B and a thickness of the liquid crystal layer 4. 
Re Claim 3: The light control sheet according to claim 1, wherein, as shown in Fig. 1, the first film 1A/2A/3A has a first film contact surface (via 3A) in contact with the liquid crystal layer 4, the liquid crystal layer 4 has a first liquid crystal contact surface in contact with the first film (via 3A), a second liquid crystal contact surface in contact with the second film (via 3B), and a liquid crystal end surface which connects the first liquid crystal contact surface and the second liquid crystal contact surface in an end portion of the liquid crystal layer 4 (vertical end portion adjacent to the sealant 5 at left in Fig. 1) .
Re Claim 5: The light control sheet according to claim 3, wherein, in the cross section along the first direction, the first film end surface (vertical end portion adjacent to the sealant 5 at left in Fig. 1) and the liquid crystal end surface are formed on a same plane, and the sealant 5 covers the first film end surface and the liquid crystal end surface as shown in Fig. 1.
Re Claim 15: As shown in Fig. 2, JP’ 873 discloses a light control device, comprising: 
the light control sheet 7 of claim 1; 
a transparent support 8A/8B supporting the light control sheet 7; and 
an adhesive layer 9 formed between the light control sheet and the transparent support 8A/8B.
Re Claim 16: A light control device, comprising: 
the light control sheet of claim 1; 
a plurality of transparent supports 8A and 8B that hold the light control sheet therebetween in a thickness direction of the light control sheet 7; and 
an adhesive layer 9 formed between the light control sheet and each of the transparent supports 8A and 8B.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2004093873 (JP’ 873) in view of Otsuka et al. (Otsuka, US 2021/0394504).
Re Claim 4: The light control sheet according to claim 3:
As shown in Fig. 1 of JP’ 873, the first film 1A has a first film end surface (facing the sealant 5) in an end portion thereof. JP’ 873 does not suggest that the first film end surface and the liquid crystal end surface have a fusing mark.
As shown in Figs. 1(a)-1(e), Otsuka discloses a method of manufacturing a light control element 100 in which a predetermined portion of a first film 20 is cut through laser irradiation then removed, and a part of the liquid crystal layer 30 corresponding with the predetermined portion is peeled off from the light control element 100 by a pressure sensitive adhesive in order to expose a corresponding electrode portion 14 (extraction electrode) which is capable of being connected to an external circuit [0007, 0020, 0056-0058].
Accordingly, it is obvious that the method of Otsuka causes a fusing mark with the first film end surface and the liquid crystal end surface.
Thus, as taught by Otsuka, it would have been obvious to one having skill in the art at the time the invention was made to cause a fusing mark with the first film end surface and the liquid crystal end surface in order to expose a corresponding electrode portion of the transparent electrode for connecting to an external circuit.
Claims 7, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004093873 (JP’ 873) in view of Otsuka et al. (Otsuka, US 2021/0394504) as applied to claim 4 above, and further in view of Niiyama et al. (Niiyama, US 2006/0291030).
Re Claim 7: The light control sheet according to claim 4:
As shown in Fig. 1 of JP’ 873, the sealant 5 covers the first film end surface; however, the first film end surface does not form an inclined surface.
As shown in Fig. 6, Niiyama discloses a light control sheet 200 comprising a first film 232, wherein a first film end surface of the first film 232 forms an inclined surface in order to improve the visibility to the side face of the first film [0125}.
 Thus, as taught by Niiyama, it would have been obvious to one having skill in the art at the time the invention was made to form a first film end surface of the first film with an inclined surface in order to improve the visibility to the side face of the first film.
Re Claim 8: The light control sheet according to claim 4, wherein, as shown in Fig. 6 of Niiyama, the second film end surface of the second film 231 forms an inclined surface [0125]. Fig. 1 of JP’ 873 shows that the sealant 5 covers the second film end surface.
Re Claim 10: The light control sheet according to claim 4:
As shown in Fig. 1 of JP’ 873, the sealant 5 covers the first film end surface. 
With the modification, it is obvious that, in the cross section along the first direction, the first film contact surface and a virtual line connecting two points on the first film end surface form an angle of less than 90°.
Re Claim 11: The light control sheet according to claim 4: 
As shown in Fig. 1 of JP’ 873, the sealant 5 covers the second film end surface.
With the modification, it is obvious that, in the cross section along the first direction, the back surface and a virtual line connecting two points on the second film end surface form an angle of less than 90°.
Allowable Subject Matter
Claims 6, 9 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
December 13, 2022